nat
“Creighton
U N I VERSI T Y internal Medicine Residency Training Program
School of Medicine.
CREIGHTON UNIVERSITY SCHOOL OF MEDICINE

GRADUATE MEDICAL EDUCATION
internal Medicine Residency Training Program

January 22, 2016

TO: Mary Beth Canning

FROM: Tammy Wichman, M.D. Program Director,

RE: Notice of Non-Promotion of GME Program Agreement for 2016-17

 

The Clinical Competency Committee (CCC) met on December 18, 2015 to review resident progress. Residents
are required to demonstrate adequate progress within each milestone before advancing to the next level of
training. The committee completed their semiannual review of your progress, and determined that your
progress in the areas of patient care, medical knowledge, system based practice and professionalism has
neither reached the level necessary to supervise nor for promotion to the next level of training.

You are required to repeat your first year of training under direct supervision effective July 1, 2016 through
june 30, 2017. The ABIM will not recognize a repeated year toward your Board certification. The ccc will
continue to monitor your progress. In accordance with the Graduate Medical Education policy, a house staff
physician may only repeat the year once. Failure to be successful after an additionally twelve months of

training could result in termination from the program.

The subcompetencies outlined below are the areas that are deficient:

Subcompetency: Develops and achieves comprehensive management plan for each patient. (PC2)
e Milestone expectation: Appropriately modifies care plans based on patient’s clinical course, additior
- data, and patient preferences
I Subcompetency: Manages patients with progressive responsibility and independence. (PC3)
e Milestone expectation: independently manages patients across inpatient and ambulatory clinical
settings who have & broad spectrum of clinical disorders
L e Milestone expectation: Seeks additional guidance and/or consultation a5 appropriate
M Subcompetency: Possesses sufficient medical knowledge required to provide care for common medical
He conditions and basic preventive care {MK14)
e Milestone expectation: Develops sufficient scientific medical knowledge required to provide care
common medical conditions and basic preventative care
Att, Subcompetency: Effectively recommends and interprets diagnostic testing and procedures (MK2)

e Milestone expectation: Accurately predicts pre-test probability to recommend appropriate diagr
testing and obtain informed consent

® Milestone expectation: Accurately interprets diagnostic results and incorporates into the plano
cc: Subcompetency: Monitors practice with a goal for improvement. (PBLI 1)
e Milestone expectation: Recogn

izes sub-optimal practice or erformance as an i i
and self-improvement perro: e as an opportunity for:

Department of Medicine © 601 North 30th Street, Suite 5850 © Omaha;
phone: 402.280,4210 © resapp fice

oT

—
Subcompetency: Learns and improves via performance audit. (PBLI2)}
® Milestone expectation: Analyzes own clinical performance data and actively works to improve
performance
Subcompetency: Learns and improves via feedback. (PBLI3)
e Milestone expectation: Consistently incorporates feedback

Subcompetency: Accepts responsibility and follows through on tasks. {(PROF2)

* Milestone expectation: Prioritizes multiple competing demands in order to complete tasks and
responsibilities in a timely and effective manner

Because your progress within the milestones outlined by the ACGME has been inadequate, your training is
being extended. Dr, Theresa Townley will provide mentoring and close supervision of your progress. The
Clinical Competency Committee will monitor your progress with a quarterly review of your milestones
progress. The program is confident you will succeed and become an independent practicing physician.

For information about Non-Promotion of the GME Program Agreement, please see the GME Institutional
Policy for Resident Eligibility, Selection, Evaluation, and Advancement policy. The Program’s decision not to
Promote you to the next educational level may be grieved, The GME Grievance policy is attached for your
reference.

A copy of this document will be placed in your program personnel file with a copy sent to the DIO.

Neha sp Oy sane i

Tammy Wichman, M.D. DATE Bradle ari ze, M.D. DATE

 

Erica Cichowski, M.D. Associate Program Director
Program Director, internal Medicine Training Program

| have received a copy of this document (and attachments if applicable).

¥

?
7
f

. a ii _— .
AL aVi4 &£ . bir tiie 67 22- 20/ é
Marybeth Canning ” DATE
House Staff Physician

Attachments:
1. GME Grievance Policy
2. Institutional Policy For Resident Eligibility, Selection, Evaluation, and Advancement policy
